PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/795,330
Filing Date: 19 Feb 2020
Appellant(s): Get-A-Grip Chafing Pans, LLC.



__________________
Blynn L. Shideler
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/11/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 1/7/2022 from which the appeal is taken have been modified by the advisory action dated 5/17/2022.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The rejection of claims 9-15 under 112(b) is withdrawn due to the after-final amendments dated 5/9/2022.
(2) Response to Argument
With respect to Claims 9-16, Appellant argues that the structure of ‘284 “teaches away” from the integral structure of the claimed bracket and arm member of the present invention. Examiner notes that the invention of ‘284 cannot "teach away" from the bracket and arm being integral, because Examiner's interpretation of the prior art ‘284 in the Final rejection has not modified the bracket and arm of ‘284 to make them integral, but rather that the bracket and arm are already integral by means of fastening via fastening member 220. As indicated in the Final Rejection, it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding, In re Hotte, 177 USPQ 326, 328 (CCPA 1973). ‘284 discloses a construction united by fastening via member 220. Appellant’s argument that the structure of ‘284 “teaches away” from an integral structure of the claimed bracket and arm member is therefore unpersuasive.
Examiner notes that even if the term “integral” is given its ordinary meaning, none of these meanings require that two elements must be immovable with respect to one another in order to be considered integral.

Common definitions of Integral:
-of, relating to, or belonging as a part of the whole; constituent or component:
integral parts.
-necessary to the completeness of the whole:
-consisting or composed of parts that together constitute a whole.
-entire; complete; whole

Each of these ordinary meanings of the term “integral” support the interpretation of the structure disclosed in Figures 8 and 9 of ‘284, which is composed of parts (coupling arm 210, tubular coupling bracket 201b, and fastening member 220) together constituting a whole caster, being integral. Appellant’s argument is therefore unpersuasive.
Appellant further argues that the term “integral” must be interpreted in light of the specification. Examiner notes that term “integral” does not appear in Appellant’s specification with respect to the coupling arm and coupling bracket. The term “integral” appears only with respect to prior art handles, and has been given no definition that would require the term “integral” to mean that two elements must be immovable with respect to one another. If reading in light of the specification, what Appellant has shown with respect to the coupling arm and tubular coupling bracket is actually a “monolithic” device, not the broader term “integral” that Appellant is attempting to interpret it to be. Appellant’s argument is therefore unpersuasive.
Appellant further argues that this interpretation of “integral” robs the term of any meaning. This is incorrect. Two loose parts on the ground would not be considered integral in the interpreted meaning. Further, two disconnected parts would not be interpreted to be integral as they are not parts that together constitute a whole. Appellant’s argument is therefore unpersuasive

    PNG
    media_image2.png
    772
    1096
    media_image2.png
    Greyscale

Appellant further argues that ‘284 does not disclose the open top end of the bracket 201 vertically below a top edge of the rotating caster element 20. Examiner notes that Appellant incorrectly relies on Figure 8, whereas Examiner has pointed to Figure 9 throughout the rejection to identify these limitations. Examiner notes that the claims do not require any specific state of the rotating caster element/wheel requiring the rotating caster element to be engaged with the ground at the same time that the open top end of the bracket is vertically below a top edge of the rotating caster element. Without such language, the caster as seen in the configuration of Figure 9 reads on the limitations as claimed. Examiner has provided an annotated Figure 9 above to clearly illustrate that these limitations are taught by ‘284. As can be seen in the annotated Figure 9 above, the open top end of the bracket 201b is vertically below a top edge of the rotating caster element. Appellant’s argument is therefore unpersuasive.
Appellant further argues that ‘284 does not disclose the integral arm 210 extending vertically above bracket 201b. Examiner notes that Appellant incorrectly relies on Figure 8, whereas Examiner has pointed to Figure 9 throughout the rejection to identify these limitations. As pointed out above, no specific state of the rotating caster element has been defined in the claims. As can be seen in the annotated Figure 9 above, the integral arm 210 extends vertically above bracket 201b. Appellant’s argument is therefore unpersuasive.
Appellant further argues that ‘284 does not disclose the lower end of the coupling bracket 201b positioned less than ½ of the radius of the wheel above the ground, such that a terminal end of the conventional table leg is positioned less than ½ of the radius of the wheel above the ground. Examiner notes that Appellant incorrectly relies on Figure 8, whereas Examiner has pointed to Figure 9 throughout the rejection to identify these limitations. As pointed out above, no specific state of the rotating caster element has been defined in the claims. As can be seen in the annotated Figure 9 above, the lower end of the coupling bracket 201b and the corresponding terminal end of the conventional table leg contained therein are positioned substantially at ground level and are therefore less than ½ of the radius of the wheel above the ground. Appellant’s argument is therefore unpersuasive.
Appellant further argues that the prior art ‘284 “teaches away” from the modification to include a caster lock to secure the caster and an associated table in place because it would merely add cost with no benefit because the casters can be pivoted out of the way. This is incorrect. Nothing in the ‘284 reference criticizes, discredits, or otherwise discourages the inclusion of the caster locks, nor does either reference suggest that the inclusion of caster locks would prevent the caster of ‘284 from operating as desired. Therefore ‘284 does not teach away from the inclusion of a cater lock and Appellant’s argument is unpersuasive.
Further, Appellant’s argument that there would be no benefit to the inclusion of caster locks is also incorrect because there is added benefit. Examiner maintains that it would have been obvious to one of ordinary skill in the art to apply caster locks as taught by APA to the caster wheel assembly of '284. One would be motivated to make such a modification to prevent the caster wheel assembly and the table or other furniture of '284 from inadvertently moving. Examiner notes that the presence of an additional feature for immobilizing the table (by folding up) does not teach away from the inclusion of other locking mechanisms. The use of other known locking mechanisms would be additionally useful for temporarily locking the casters when tables or other furniture are being stowed in an intermediate location during set up, but not needing to engage the folding mechanism as the lower leg/table position is not needed or desired.
With respect to Claims 11 and 14, Appellant further argues that ‘284 does not disclose a horizontally extending portion extending from the caster assembly and a downwardly extending portion extending from the horizontally extending portion to the open top end of the tubular table coupling bracket. Examiner notes that Appellant incorrectly relies on Figure 8, whereas Examiner has pointed to Figure 9 throughout the rejection to identify these limitations. As pointed out above, no specific state of the rotating caster element has been defined in the claims. As can be seen in the annotated Figure 9 above, ‘284 discloses a horizontally extending portion extending from the caster assembly and a downwardly extending portion extending from the horizontally extending portion to the open top end of the tubular table coupling bracket. Appellant’s argument is therefore unpersuasive.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Jeffrey O'Brien/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        
Conferees:
/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677 

                                                                                                                                                                                                       /HEATHER C SHACKELFORD/Primary Examiner, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.